DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment filed 08/22/2022, with respect to the 35 USC 103 rejections as presented in the Non-Final Rejection mailed 05/24/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kirenko et al. (PGPUB 2017/0055853). Particularly, Kirenko discloses taking a difference between two PPG signals obtained from two different body locations in order to obtain accurate PTT measures that are not affected by the pre-ejection period (par. [0025]). This results in a more accurate measure of blood pressure using PAT and PTT measures (par. [0026]).
Claim Objections
Claim 1 is objected to because of the following informalities:  The amended portion include the term “pulse transmit time” wherein it is believed it should read “pulse transit time”.  Appropriate correction is required. Claim 13 contains the same issue.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 contains the limitation “configured to determine a plurality of pulse transit times…and obtain the biometric information based on the plurality of pulse transit times.” However, Claim 1 from which Claim 3 depends states “obtain biometric information using…a differential pulse transmit time between the finger PPG signal and the wrist PPG signal”. Applicant has not indicated in the claims that the plurality of pulse transit times of Claim 3 are somehow a part of the differential pulse transmit time of Claim 1. Therefore, it is unclear if they are the same transit times that are used to obtain biometric information or if the transit times of Claim 3 are separately usable from the transmit time of Claim 1 to calculate biometric information. It is ultimately unclear how the biometric information is calculated.
Claims 16 and 17 contain the same issues.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,820,858. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed inventions require a wearable device having electrodes for measuring ECG; sensors for measuring PPG; determining pulse transit times (PTT) from the signals and obtaining biometric information from the PTTs.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9, 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2015/0119654) in view of Kirenko et al. (PGPUB 2017/0055853).
Regarding Claims 1-3 and 13-17, Martin discloses a wearable device in the form of a watch having a strap, the watch having a main body 310 and a display 130 (Fig. 1), the main body 310 having a first electrode 416 on a lower part of the main body 310 and a second electrode 460 on a first part of the main body 310 different from the lower part where electrode 416 resides; (Fig. 4B; par. [0081]). Martin further discloses an embodiment wherein a PPG sensor 412 can be placed on the lower part of the main body 310 (par. [0073]; Fig. 4A) or, in a separate embodiment, the PPG sensor 470 can be placed on a second part of the main body 310 different from the lower part (par. [0078-0079]; Fig. 4B). Lastly, Martin discloses a processor 110 for obtaining readings from the ECG and PPG sensors when the sensors are touched, e.g. a touch input(see Fig. 1; par. [0068-0069]). Martin does not disclose an embodiment where a PPG sensor is both on a front surface and a rear surface as presently claimed 
However, it would have been obvious to one having ordinary skill in the art before the claimed invention was effectively filed to include two PPG sensors instead of one, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use two PPG sensors instead of one because Applicant has not disclosed that two PPG sensors  provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the invention of Martin, and applicant' s invention, to perform equally well with either the single PPG sensor embodiment taught by Martin or the claimed two PPG sensor embodiment because both designs would perform the same function of obtaining ECG readings and PPG readings equally well.
Therefore, it would have been prima facie obvious to modify Martin to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Martin.
Furthermore, the Examiner notes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the two PPG embodiments of Martin given that the embodiment of Fig. 4A where the PPG sensor is on a back surface of the watch would provide for a PPG sensing mode when a user’s other hand is otherwise occupied and therefore unable to touch a front surface of the watch and the embodiment of Fig. 4B where the PPG sensor is on the top of the watch would provide the benefit of a quicker, more accurate reading when desired, as noted by Martin in par. [0079]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Martin reference to include PPG sensors on the front and back surface, as taught and suggested by Martin, for the purpose of providing flexible options to obtain PPG data based on the availability of a user to contact the top surface with an opposite finger and based on the desired accuracy of the reading.
Alternatively, it would have been obvious to one of ordinary skill in the art to try and use a PPG sensor on the front and back of the device given that Martin provides a finite number of identified, predictable solutions (i.e. two PPG locations) each having a reasonable expectation of success, therefore resulting in a finite combination of these sensors on a single device, each having a reasonable expectation of success.
Lastly, Martin does not disclose obtaining a differential pulse transmit time between the finger PPG signal and the wrist PPG signal. 
However, Kirenko discloses taking a difference between two PPG signals obtained from two different body locations in order to obtain accurate PTT measures that are not affected by the pre-ejection period (par. [0025]). This results in a more accurate measure of blood pressure using PAT and PTT measures (par. [0026]). While Kirenko discloses an example between a forehead and hand, Kirenko generalizes this concept out to various body sites and not solely and exclusively the forehead and hand (par. [0025]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Martin reference to include determining a differential pulse transit time between PPG signals taken from different body portions, as taught and suggested by Kirenko, for the purpose of obtaining accurate PTT measures that are not affected by the pre-ejection period, which can in turn be sued to determine blood pressure.
In regards to Claim 4, Martin discloses ECG and PPG readings can be made simultaneously (see par.  [0081]).
Regarding Claim 9, Martin discloses obtaining blood pressure measurements from the PPG and ECG readings (Abstract; par. [0004]).
In regards to Claim 10, Martin discloses determining stress levels of a user (par. [0088]).
Regarding Claims 12 and 18, the Examiner notes that PPG sensor 470 and electrode 460 cannot occupy the same space and instead are adjacent to one another, thus meeting the requirement that the part/space occupied by PPG sensor 470 is different from the part/space occupied by electrode 460 (Fig. 4B).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2015/0119654) in view of Kirenko et al. (PGPUB 2017/0055853), further in view of Wilson et al. “The Potential Variations Produced By the Heart Beat at the Apices of Einthoven’s Triangle”.
Regarding Claims 7 and 8, Martin discloses obtaining ECG readings when the electrodes are touched by a user but fails to disclose a specific designation of each electrode as a positive or negative electrode. However, the Examiner notes that ECG sensing electrodes are made of differential sensing pairs, one being designated positive and one being designated negative (see Wilson et al. “The Potential Variations Produced By the Heart Beat at the Apices of Einthoven’s Triangle” for the foundations of ECG lead formation using differential electrode pairs.)  Therefore, while Martin does not explicitly designate either electrode as positive of negative it is well-understood that to obtain ECG signals using two electrodes, one must be designated a positive electrode and one must be designated a negative electrode. As a result, the electrodes would have a polarity designation in martin even if not explicitly mentioned and determining which electrode to designate as positive or negative would be an obvious matter of design choice, which is further evidenced by the two embodiments claimed in claims 7 and 8. Applicant has not placed any significance on either embodiment and  instead seems to indicate in the claims and spec that they are equivalent options, wherein one could easily be substituted for the other. Lastly, the Examiner notes it would have been obvious to try either combination of polarities given that there are a finite number (i.e. 2) of identified, predictable solutions, each with a reasonable expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2015/0119654) in view of Kirenko et al. (PGPUB 2017/0055853), further in view of Muhlsteff (2015/0126820). 
Regarding Claim 11, Martin discloses all of the claimed invention except for calibrating the biometric information based on reference biometric information. However, Muhlsteff discloses an invention in the same field of endeavor that relies upon ECG reading an pulse transit times to derive biometric information. Muhlsteff discloses obtaining vascular resistance information (par. [0061]) in order to derive and calibrate other parameters for the purpose of obtaining a more complete picture of cardiac performance, such as cardiac output, stroke volume etc. (par. [0003-0004]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Martin reference to include utilizing vascular resistance, as taught and suggested by Muhlsteff, for the purpose of calibrating the biometric information to obtain a more complete picture of cardiac performance, such as cardiac output, stroke volume etc.

Claims 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2015/0119654) in view of Kirenko et al. (PGPUB 2017/0055853), further in view of Banet et al. (2007/0276632), herein Banet ‘632.
In regards to Claims 5 and 6, Martin discloses a wearable device with a display but fails to explicitly disclose what information the display presents. However, in the same field of endeavor, Banet ‘632 discloses displaying ECG and PPG information (ref. 31 and 29, respectively) on a screen 18 for the purpose of providing instant and easily understandable results to a user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Martin reference to include displaying the ECG and PPG information to a user, as taught and suggested by Banet ‘632, for the purpose of providing instant and easily understandable results to a user. The Examiner contends Martin would provide the same function as it would be pointless to take a reading and never show the results but Banet ‘632 is relied upon to clearly show that such a use of a display screen in a mobile device is not new in the art.
Regarding Claim 11, Martin discloses all of the claimed invention except for calibrating the biometric information based on reference biometric information. However, Banet ‘632 discloses calibrating the bioinformation via data input by a user, such data including height, weight, age, etc. (par. [0020-0021]) for the purpose of enhancing biometric information accuracy by accounting for physiological differences in a user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Martin reference to include calibrating the bioinformation, as taught and suggested by Banet ‘632, for the purpose of enhancing biometric information accuracy by accounting for physiological differences in a user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792